Title: 21st.
From: Adams, John Quincy
To: 


       We were again confined all day to the house, by the badness of the weather. Mr. Cranch however went to Boston. I find, as I always have found, great inconveniences in writing here, and indeed, there are no small inconveniences in thinking; I wrote however a little, and read a few pages in Gilbert’s treatise of Evidence, it being a Law book. W. Cranch is reading Bacon; but makes no great progress in it at Braintree. It is a book which many instructors recommend to be read through in course; but Mr. Parsons says it is calculated, only to make matter of Fact lawyers; men, who without knowing the true principles upon which the Science is grounded, or the reasoning by which it is supported; will be confined in their knowlege to ita lex scripta est, and will be incapable of applying the principles to new cases, or to circumstances different from such as have already taken place.
      